BROSMAN, Judge
(concurring in the result) :
I concur in the result reached by my brothers in this case. I reach this conclusion through the following steps: (1) In my view, “knowledge” in cases of the sort before us now is not an element of the offense alleged, but its absence constitutes an affirmative defense available to the accused. (2) Therefore, if want of knowledge of the character with which we are presently concerned is reasonably raised by the evidence, an instruction as to legal effect is required sua sponte. (3) Intoxication may negate the existence of knowledge of this nature. (4) The evidence of intoxication here placed the matter in issue and required an instruction. (5) That given by the law officer met minimal standards. For a full expression of my views on this subject, see my separate opinion in United States v. Wallace (No. 988), 2 USCMA 595, 10 CMR 93, decided June 3, 1953.